 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegency Electromcs,IncandLula Mae King Case25-CA-15019and conclusions3 and to adopt the recommendedOrder 427 August 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 26 August 1983 Administrative Law JudgeDonald R Holleyissuedthe attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision and a brief in opposition to theRespondent's exceptionsThe National LaborRelationsBoard has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2iThe Respondent contends that the Board should order a hearing denovobecause the judge made an erroneous evidentiary ruling resulting inthe exclusion of evidence crucial to its defenseWe havecarefully examfined the record and find that the judge did prevent employee Trammelfrom testifying as to whether she had had any other conversation orconversations with Virginia Tuggle afterthe October15 conversation inthe cafeteriaon the erroneous basis that such testimony would be hearsay See Fed R Evid 801 The Respondent excepted to this ruling but didnot make an offer of proof as to what Trammel s answer would havebeen The Respondents contention calls on the Board to decide whetherthe rejection of this evidence was prejudicial to the Respondents casei ewhether the evidence is crucial to an informed legal assessment oftheRespondents defenseAssociatedMilk Producers259 NLRB 1033(1982)Operating EngineersLocal 18 (OhioContractors)204 NLRB 681(1973) In its brief to the Board however the Respondent merely assertsin general terms that it was prejudiced because it was not permitted toquestion Trammel about Tuggle s threats to her and that Trammel stestimony on this point is essential to the judge s understanding of thecaseand to the intelligent determination of [Tuggle s] credibility(The judge relied in part on Tuggle s testimony in concluding that theRespondent unlawfully refused to rehire the Charging Party )Contrary toour dissenting colleague we cannot conclude that the Respondent s defense has been seriously hindered by the judge s erroneousrulingWe find no merit in the Respondent s contention that it has beenprejudiced by the exclusion of Trammel s testimony because we areunable to determine from the Respondents vague assertions what theprecise content of that testimony would be and thus what,if any bearingitwould have on the outcome of this case2 In adopting the judge s finding that the Respondent s personnel director intended to telephone Charging Party King on 17 August 1982and offer her reemployment as an assembler we draw no inference fromthe Respondents reemployment effective 18 August 1982 of assemblersBreece and Perkins Breece and Perkins received less favorable evaluations for prior work performed for the Respondent than King did Thateitherwas rehired in August 1982 does not compel the assumption thatthe Respondent would have rehired King at that time but passed overher however because there is no evidence that the Respondent rankedemployees from best to worst according to their evaluations and offeredthem reemployment in the order in which they were ranked Moreoverthere is no evidence that Breece and Perkins were sought out by the personnel director rather than hired on their timely application to the Respondent s personnel officeThe Respondent contends that the judge could not properly have de-termined that the General Counsels witnesses were credible because hefailed to discuss and resolve the conflict between their testimony that adocument introduced at teal was the grievance submitted by the Chargmg Party to the Respondents personnel director on 17 August 1982 andcontrary evidence that the document was not the ongmal grievanceWeORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders thattheRespondent,RegencyElectronics,Inc, Indianapolis,Indiana, itsofficers,find no merit in this contentionThe judgeisnot compelled to recite allthe evidence in the record or all points on which it conflictsCray-BurkeCo208 NLRB 708 (1974) That thejudge did not include in his decisiona discussion of the conflict in evidence concerning the grievance does notraise the inference that he disregarded it or failed to resolve it E gStanleyOil Co213 NLRB 219 (1974)The testimony of Personnel DirectorWard isthe only direct evidence that the grievance identified at the hearmg was not the one submitted to her on 17 August 1982 It is clear fromthe judge s decision that he resolved the conflict concerning the gnevante by discrediting Ward on the basis of her demeanor and mconsistenties in her testimony and crediting the General Counsels witnesses SeeElectn Flex Co228NLRB 847 (1977)It is the Boards establishedpolicy notto overrule an administrative law judge s crediblity resolutionsunless the clear preponderance of all the relevant evidence convinces usthat they are incorrectStandardDryWall Products91NLRB 544(1950)We have carefulyexamined the record and find no basis for reversing the judge s credibility findingsThe Respondent also requests a trial de novo on the ground that thejudges adoption of portions of the General Counsels posthearing briefindicates that he relied on the brief to the exclusion of his own analysis ofthe evidenceThe file offormal papers in this case reveals that the statement of facts in the background section of the judges decision is borrowed virtually verbatim from the General Counsels posthearing brief Itis the special function of the administrative law judge to prepare for theBoard an independent and careful analysis of the facts and issues in thecaseover whichhe presidesBabcock& Wilcox Co112NLRB 546(1955)Whilewe conclude that the judges adoption of part of the Geiera]Counsels brief is not reversible error we stress that the Board doesnot condone this practice See Sec 17415 NationalLaborRelationsBoard Manual Division of Judges Chairman Dotson notes especiallythat it makes a poor impression on the bar and the courts and needlesslyconsumes Board resources by inviting exceptions grounded on thejudge s apparent failure to exercise independent judgmenta InInterboroContractors157 NLRB 1295 (1966) the Board held thata complaint made by a single employee for the purpose of enforcing acollective bargaining agreement is concerted activity protected by Sec 7of theAct irrespective of the merit of the complaintInNLRB v CityDisposal Systems104 S Ct 1505(1984)issued after the judges decisionin this case the Supreme Court approved the Board sInterborodoctrinestating that an employee s honest and reasonable invocation of a collettive bargaining contract is concerted activity regardless of whether theemployee turns out to have been correct in his belief that his right wasviolatedId at 3201 SeealsoABF Freight Systems271 NLRB 35 (1984)(applyingCity Disposal)the judge s conclusion that the filing of ChargingParty King s grievance was protected by the Act even though King maynot have had a contractual right to use the grievance procedure Chairman Dotson does not rely onJohn Sextond Co217 NLRB80 (1975)cited by thejudge in affirming the judge s conclusions4 The Respondent alleges that counsel forthe GeneralCounsel violated Sec 102 112 of the Boards Rules and Regulations by failing to informthe Respondent by telephone that she had filed her posthearmg brief withthe judge by telex and by serving her brief on the Respondent by mailingiton the day it was due It accordingly excepts to the judge s acceptanceand consideration of the General Counsel s briefThe Respondent asserts that it received the General Counsel s brief onthe day after the filing date set by the judge The Respondent does notdemonstrate and we cannot conclude that the tuning of service of thepostheanng brief on the Respondent prejudiced its caseWe thereforefind no merit in the Respondents contention that the judge erred in accepting itSeePacificGrindingWheel Co216NLRB529 (1975)Accordinglywe also deny the Respondents 31 October 1983 motion forspecial leaveto file withthe Board an affidavit from its attorney statingthat he was not informed by telephone or telegraph that the GeneralCounsels brief was filed by telex276 NLRB No 2 REGENCY ELECTRONICS,agents, successors, and assigns, shall take the actionset forth in the OrderMEMBER HUNTER,dissentingContrary to my colleagues, I would remand thisproceeding to the judge to allow the Respondentto further question employee Barbara Trammel regarding any conversations she may have had withthe Union's chief steward Tuggle after a 15 October 1983 cafeteria conversation between Tuggleand the Respondent's director of personnel Wardtowhich Trammel was a witness My colleagues,at footnote 1 of their opinion, admit the judge waswrong in preventing Trammel from testifying as toany further conversations she may have had withTuggle but they find this incorrect evidentiaryrulingwas harmless error I disagreeA focal point of this case was the witnessescredibility and a focal point of the Respondent sclaim that Tuggle, whose testimony was creditedby the judge, was in fact, an incredible witnesswas its claimthat she attempted to intimidate potentialwitnessesto testify falselyThe judge notedcertain of Tuggle's actions (described below) andindeed found that Tuggle may have been overlyzealous inher harassment of witnesses Still, heconcluded that there was no evidence showing sheengagedin"serious acts of misconduct" whichtainted her testimony Clearly, the judge should nothave made this finding until all evidence regardingTuggle's activity was before him He did not haveall that evidence because of his erroneous ruling regardingTrammelThe judge did find that, after the cafeteria incident, Tuggle told Trammel and Vickie Kelly (another employee who was present) that, as they hadheard the Tuggle Ward cafeteria conversation,they were involved and would have to talk to anattorney and tell him that Ward had stated shewould not rehire the Charging Party because shehad filed a grievance Kelly testified that Tuggletold her she had to testify to this on at least threeoccasionsbut Kelly testified she could not do thisbecause that is not what she heard According tothe judge, Kelly was also told by Tuggle thatKelly `could have a slander laid on her if shelied, and that she could be put in Jail if she wassubpoenaed to testify and refused' This alreadyadduced evidence clearly indicates Tuggle wasbrowbeating these two employees to testify in corroboration of Tuggle Yet their testimony doesnotcorroborate Tuggle as both testified they heardonly part of the Tuggle Ward conversation and5neither testified they heardWard say the reasonshe would not rehire the Charging Party was herfiling of the grievance 2 Thus, the question ariseswhether Tuggle was attempting to intimidate theemployees to give false testimony or whether shewas mistaken as to what they had heard In anyevent, she was clearly browbeating themIn sum, the Respondent was entitled to pursue itsdefensewhichwas seriously hindered by thejudge's refusal to allow the Respondent to questionTrammelThe excluded testimony was relevantand necessary for a proper credibility resolution bythe judge Thus, even if an offer of proof had beenmade it is impossible to determine how such anoffer would have affected the judge's credibilityresolutionsInthesecircumstances,Iwouldremand for further hearing on this issue=The judge found some significance in his conclusion thatboth Trammel and Kellycorroborated Tuggle (over Wards dental)thatWard hadsaid she would nothire the Charging Party if Ward werea personneldirector inhellFirst it appears thatonly Trammelcorroborated Tuggleon this point Secondly the pointisoflittle importance since the criticalcomment that Tuggle indicated Ward made i e that she would not hirethe ChargingPartybecause of the grievance is corroborated by neitheremployee In fact, the judge did not note that because of Tuggle s coinments to both employees that they were involved in this matter theywent to Ward sometime after the cafeteria conversationto find out whythey wereinvolvedNeitheremployee testified thatWardtold them inthatmeeting that the Charging Party was not to be rehired because shehad filed a grievanceSharon Bailin Esqcounsel for the General CounselStephen C Cline Esq (Sommer & Barnard)IndianapolisIndiana for the EmployerDECISIONSTATEMENT OF THE CASEDONALD R HOLLEY Administrative Law Judge Onan original charge filed by Lula Mae King on November8 1982 the Regional Director for Region 25 of the National Labor Relations Board issued a complaint on December 3 1982 alleging that Regency Electronics Inc(the Respondent) had engaged in conduct which violatesSection 8(a)(1) and (3) of the Act the National LaborRelationsAct The Respondent timely filed an answerdenying ithad engagedin unfair labor practicesThematter washeard before me in IndianapolisIndiana onMarch 15-16 1983 Both parties appeared and were offorded full opportunity to participateFollowing thehearing,counsel for both sides filed briefs which havebeen carefully consideredOn the entire record, including my observation of thewitnesseswhen theygave testimony I make the followmgFINDINGS OF FACTiMy reading of the record indicates it was Trammel who testified regarding the slander and that she testified that Tuggle told her the slanderwould be laid on her if she testified not just if she liedIJURISDICTIONThe Respondent admits that it is engaged in the manufacture, sale and distribution of police and fire depart 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDment radio scanners and related productsDuring thelast 12 months it has sold and shipped from its facilityproductsgoodsandmaterialsvalued in excess of$50 000 directly to points outside the State of IndianaDuring thesame timeperiod it received at its facilityproductsgoodsandmaterialsvalued in excess of$50 000 directly from points outside the State of IndianaOn these facts I find that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe ActIISTATUS OF LABOR ORGANIZATIONIt is admitted and I find that International Union ofElectricalRadio and Machine Workers Local 847 (theUnion) is now and has been at all times material a labororganization within the meaning of Section 2(5) of theActIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Respondent Regency Electronics Inc operates afactory at Indianapolis Indianawhere it manufacturesvarious types of communication equipment includingpolice scanners and cable television converters Since1976 there have been successive collective bargainingagreements in effect between the Respondent and theUnion covering the Respondents productionand maintenance employees In late December 1980 the Respondent laid off about 140 employees of which 111 were production employees working in the job classification of assembler I The Charging Party, Lula Mae King wasamong those laid off At the time of her layoff she hadbeen employed for only 2 months Under the provisionsof the collective bargaining agreement in effect at thetime laid off employees lost their contractual right torecall after 1 year 2 In August 1982 3 the Respondentbegan manufacturing a new product which resulted inthe need fora much largerwork force thusleading theRespondent to recall all laid off employees having a contractual right to recall and to begin hiring a largenumber of employees to work as assemblers As reflectedby its February 1 1983 seniority list the Respondenthired employees as assemblers in August September OctoberNovember and January 1983 4 At some time priorto start of the hiring in early August the Respondent smanagement made the decision that it was preferable tohire employees who had previously worked at Regencyover those applicants who never hadTo implement its decision the Respondent distributedto its front line supervisors the 1980 layoff notices listingemployees who had been automatically terminated inDecember 1981 after a year had elapsed without theirrecallThe supervisors then indicated which employeesthey thought should be rehired, and LulaKing was oneof the employees recommended for rehire The lists weregiven to Annette Ward the Respondents director ofGC Exh 4aG C Exh 2-Art 36 1 p 27All datesare in 1982 unless otherwise indicated4G C Exh 20personnelwho attempted to contact those chosen by thesupervisors and offer them employment Lula King wasout of town on August 4 and 5 During her absence AnnetteWard called King to offer her reemployment andupon her return home King learned that Regency hadcalledOn August 6 she went to the Company andaskedWard about returning to work for Regency Intheir conversation on that dateWard confirmed that shehad called King to come back to work but King had notbeen home when she called King asked if that meant shehad lost her job and Ward said that it looked that wayAlthoughWard said she hadwall to wall job applecantsshe finally agreed to take another telephonenumber where King could be reachedDuring the following week King had two brief telephone conversations with Ward once King called to askif the Company planned to begin a second shift and wastold that was correct but Ward did not know when andthe second time Ward simply told King she was too busyto talk to her On August 17 King met with then ChiefSteward Virginia Tuggle and Shop Steward BarbaraMilton after the local union president Judy BegleyCrmgle had advised her to go to them so that she couldfile a grievance Barbara Milton wrote out the grievanceand submitted it that same day to Marsha Varner thepersonnel clerk who worked under Ward s supervisionB The August 17 ConversationThe General Counsels case isbottomed on a contention thatWard after receiving the described grievancestated on several occasions that she would not rehireKing because she had filed the grievance under discussionShe sought to prove the contention through the testimony of Milton Tuggle and through certain of the Respondent s personnel recordsMilton testified that after leaving the grievance withVarner she realized she had failed to indicate the apphcable section of the contract on the grievance and thiscaused her to return to the personnel office during her1 30 pm break She claims Ward then invited her intoher office and stated I can t believe this girl filed thisgrievance Its very untimelyshe had no right to fileitIwill not hire her back now because she filed agrievanceAccording to MiltonWard handed thegrievance to her after making the above-described coinments and she (Milton) then took it to Tuggle indicatingWard had refused to accept it Noting that Ward had notsigned the grievance Tuggle suggested they return tothepersonnelofficeThereafterthe stewards werepaged by Ward and went to the personnel office as requestedAccording to Miltonwhen she and TugglereachedWards officeWard told them both that thegrievance was very untimely that Lula had no right tofile that grievance and that she would not hire her backnow because she filed a grievance and it would look likethe Union was getting her job back and she did not wantthatMilton furtherclaimsWard statedIhave hernamewritten down right here I wasgoingto call that REGENCY ELECTRONICS7girl back this very day but I wont call her now because shefiled this grievance STuggle corroborated Milton s assertion that Ward mdicated during the meeting in her office that she had intended to call King to offer her employment but had notcontacted the employee because she had filed the gnevance and she corroborated Milton s claim that Wardtold them she would not hire King because it would looklike the Union got her job back for her In addition sheindicated she informedWard that she had told Kmgwhen the grievance was filed that since she had beenterminated under the contract she did not think she hada grievanceWard and personnel clerk Varner gave different versionsof the conversation which occurred on August 17Both claimed that Ward discussed the grievance withMilton in front of Varner s desk rather than in her officeon the first occasion According to Ward she stated thefollowing during the discussionIwant to take time out to tell you why I will notaccept this grievanceIam underno obligation torehireMs King because she has no obhgation[right] to work here under the contract She hasbeen laid off for almost two years and she does nothave the right to the grievance procedureVarner corroborated Ward s claim that Ward discussedthe grievance with Milton at her desk She claims theconversation was as followsBarbaraMilton came in with a grievance andhanded it to Annette Ward and Annette saidwellthis child doesn t have right to the grievance procedure she hasn t worked here for two yearsAndBarbara said,oh I didn t reahze thatWard agreed the second conversation with StewardMilton and Chief Steward Tuggle occurred in her officeShe testified the following occurredIwould say the first conversation took placeprior to my lunch which is from 1200 to 100 Thesecond conversation because I paged them to comeup took place after my lunch say 1 00-1 30-2 00 Idon t knowshe does not have the right and that s why I wouldnot accept itAnd Ms Tuggle saidwell I told Judy that shedidn t have a grievance anywayC TheOctober Conversations1King and WardAfter August 17 the Union took no furtheraction onKing s grievance Kmg learned that the grievance hadbeen droppedsometimein the week following its filingAccording to Kmg after the grievance had been filedshe called the Company several times eachtime askingeitherMarsha Varner or Ward if the Respondent washiringtowhich the response was always no OnMonday and Tuesday around October 11 and 12 Kingwent to the personnel office and was advised by Varnerthat the Company would be hiring assemblers and thatKing would have to file a new application Varner advised King to telephone the office about getting rehiredrather than to continue to come there The followingFriday October 15 King called the Company and talkedtoWard Kmg testified that she identified herself toWard and told her that she was calling to see aboutfiling a new application for a jobWard replied that sheknew who King was and said that since King had filed agrievance againsther and caused all the trouble Kingwould never work at Regencyso longasWard had anything to say about it SheclamisWard also said I hateto see all the trouble you d cause if I brought you backin this shopWard s version was that between August and OctoberKing telephoned and visited the personnel office repeatedly speaking or attempting to speak with Wardabout getting her job back According to Ward at thesame timethe personnel office was inundated with jobseekers to the extent that at onetime it wasnecessaryto obtain policeassistanceto clear crowds away fromthe officeWard testified that she began to feel frustratedby King s continuing calls and visits She claims she toldKing on October 15 that she would not hire her becauseshe was hassling her but deniedmentioningKing s gnevance during the telephone callIpaged Virginia and Barbara I try very hard tocommunicate with those members of the bargainingunit and I try very hard to work out problems withthe President or the Chief shop stewards so neverdo I call one steward without the Chief so I callthem bothAnd I told her that I had been talking to Barbarapreviously I told her what I felt about the gnevance that the girl did not have a right to the gnevance procedure And I said that I explained this toBarbara I in not trying to get into your duties but5As noted by the General Counsel in her brief on August18 the Respondent reemployed former employees Cynthia Breece and Beverly Perkinswho like King had worked 2 months and had subsequently losttheir recall rights Significantly both had been rated as average in allcategorieswhileKing had been rated good in all categories See G CExhs 6 5 7 10(a)and (c) and 11(a) and (c)2 The cafeteria discussionKing testified that on thesame datethat she hadtalked to Ward she telephoned Tuggle thatevening andtold her what Ward had said The following day Tuggleinitiated a discussion concerning Lula Mae Kmg withWard while they were in the cafeteria in the presence ofemployees Trammel and Kelly According to Tuggleshe toldWard that she had received a telephone callfrom King the previous night and that King still wantedto get her job back She testified Ward replied that aslong as she remained the personnel director King wasnever going to work for the Company again because shehad filed a grievance Tuggle claims Ward went on tosay that even if she died and was personnel directordown below and King came there she still would nothire her 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwo other employees testified at trial as to the cafetena conversation Barbara Trammel who did not hear thewhole conversation does remember Ward saying thatshe would not hire her (meaning King) if she were personnel director in hellVickieKellywho was eatinglunch with Trammel testified she did not hear all theconversation but she heard Ward say she would neverhire this girl back as long as she was personnel directorWard claims she stated in the cafeteria that she wouldnot rehire King because she had hassled her She deniesshementioned King s grievance and denied she madereference to what she would do if shewent downbelowAnalysis and ConclusionsObviously the conflicting testimony given by witnesses presented by the General Counsel and the Respondent requiresme to determine which witnessesshould be credited For the reasons set forth below Iconclude that generally speaking the General Counsel switnesses were more reliable than the Respondents witnessesThe Respondent strenuously contends that ChiefUnion Steward Tuggle caused the General Counsel switnesses to falsely testify in support of King becauseTugglewas campaigningfor the presidency of the Unionwhen the King matter arose and she desired to makeWard and the then incumbent president of the Unionlook bad thus enhancing her chances of winning theunion electionWhile the Respondent made the described contention it offered insufficient evidence to establish its claimThe only evidence offered which wouldremotel) suggest that Tuggle attempted to shape the testimony of her fellow employees was adduced throughwitnesses Trammel and Kelly Both testified that aftertheWard Tuggle cafeteria conversation concludedTuggle told them Ward had discriminated too often andas they heard the conversation they were involved in thematter and would have to talk to an attorney and tellhim that Ward had stated she would not rehire King because she had filed the grievanceKelly added thatTuggle subsequently told her she could have a slanderlaid on her if she lied and she could be put in jail if shewas subpoenaed to testify and refusedIn sumit appearsTuggle may have been overly zealous but was notshown to have engaged in serious acts of misconductwhich should cause me to find that the testimony givenby the General Counselswitnesses is taintedAlthough it attacked Tuggle s credibility the Respondent offered no evidence which would suggest thatMilton and King were not credible witnesses I notednothing in the demeanor of either when they appeared aswitnesses which would indicate they were telling anything other than the truth as they recalled it as theyspoke openly and answered questions put to them without hesitationWith respect to Milton I note she indicated during her testimony that King was a stranger to herprior to the day she filed the grievance It thus appearsthat by representing King after the grievance was filedMilton was simply performing her normal union stewarddutiesNoting that Milton and Tuggle as well were bothactive employees at the Respondent when they participated in the trial I conclude it is unlikely that eitherwould falsify their testimony Similarly I found King tobe an impressive witness who appeared to be making aneffort to describe her various contacts with Varner andWard honestly and openly In contrast when she appeared as a witnessWard gave accounts of her discussionswithMilton and Tuggle on August 15 her telephone discussion with King on October 15 and her remarks to Tuggle in the cafeteria on October 16 She wasevasive with respect to the October 15 discussion withKing as she originally denied telling the employee shewould never rehire her but finally admitted doing sowhen confronted with a November 9 1982 letter addressed to the Regional office in which she stated interaliashe [King] called a number of times and I toldher I was not going to be hassled by her and I wasnot going to hire herSimilarlyWard denied that she told Tuggle on October16 during the cafeteria discussion that she would not hireKing if she were a personnel director in hell but employeesKelly and Trammel whose sentiments wereclearlywith the Respondent rather than King or theGeneral Counsel both testifiedshe made the remark attributed to her by TuggleIn sum in critical areas I conclude that the testimonyof Milton King and Tuggle is more reliable than thatgiven by Ward and her secretary Varner I thus creditthe testimony of Milton King and Tuggle which is tothe effect that Ward (1) told Milton and Tuggle onAugust 17 that she had intended to rehire King that daybut had decided not to rehire her because she filed thegrievance and it would look like the Union had gottenher job for her and she did not want that 6 (2) told Kingduring their telephone conversation on October 15 thatsince she had filed a grievance against her and caused allthe trouble she would never work at the Regency solong as she had anything to say about it that Wardwould hate to see all the trouble she would cause if shebrought her back into the shop and (3) told Tuggle inthe cafeteria on October 16 that she would not rehireKing if she were the personnel director in hellThe Respondent argues that assuming arguendoWard did inform Milton Tuggle and King she wouldnot rehire King because she filed the August 17 gnevance no violation was committed because King had nocontractual right io file the grievance and the effect ofsuch announcement or statement on Milton Tuggle andother employees would be de minimis I find the contentions to be without merit61note that Wards actions on August 17 and 18 in particular lendsupport to the stewards claim that Ward pointed to King s name on a listthat date and told them she had intended to rehire King that day untilshe received the grievance filed by the employee Thus,as noted supra,former employees Breece and Perkins,who had formerly worked for theRespondent for a short time had lost their recall rights and had beenratedaveragewhereas King had been rated goodwere apparentlyrehired on August 18 At that time King had done nothing to hassleWard other than file her grievance Consequentlyitseems probable thatWard was more disturbed by the King grievance than she admits. REGENCY ELECTRONICSKing engaged in "union" activity as well as "protectedconcerted activity" by approaching the Unionand caus-ing it to accept a grievance which protested the Re-spondent's failure to reemploy her. As noted by the Gen-eral Counsel in her brief,it iswell settled that the meritof a grievance is irrelevant to the determination ofwhether an employee's conduct is protected under theAct so long as the grievance was not filed in bad faith.Thus, the 'Board stated inJohn Sexton & Co.,217 NLRB80 (1975),inter alia:The Board has consistently held that Section 7 ofthe Act protects employees' attempts . . . to imple-ment the terms of bargaining agreements irrespec-tive of whether the asserted contractclaims are ulti-mately found meritorious and regardless of whetherthe employees expressly refer to applicable con-tracts in support of their actions or, indeed, areeven aware of the existence of such agreements.Here, the record fails to reveal that King acted in badfaithwhen she filed her grievance with the Union.AsWard announced her intention to discriminateagainstKing to twounion stewards,and Tuggle alleged-ly publicized the situation to gain office in the Union, Ifind the Respondent's de minimis argumentto be withoutmerit.-For the reasons stated, I find that the Respondent re-fused to rehire Lula Mae King on August 17, 1982, be-causeshe filed a grievance protesting the Respondent'srefusal to hire her. I further find the reason advanced bythe Respondent for its actions to be a pretext and con-clude that the Respondent violated Section8(a)(1) and(3) as alleged. As Ward's conduct had the natural effectof discouraging the Respondent's employees from utiliz-ing the contractual grievance procedure, I find that theRespondent, through Ward's described actions, -deferredemployees in the exercise of their Section 7 rights, there-by engaging in independent violation of Section8(a)(1)of the Act as alleged.ICONCLUSIONS OF LAW1.The Respondentisan employer engaged in com-merce within the meaningof Section2(6) and(7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By engaging in the unlawful acts described in sec-tion III above,the Respondent has engaged in, and is en-gaging in,unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.4.The above-describedunfair labor practices affectcommercewithin themeaning of Section2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it shall be recommended thatitbe ordered to cease and desist therefrom and to takecertain affirmative action necessary to effectuate the poli-cies of the Act.9Having found that the Respondent unlawfully refusedto rehire Lula Mae King, it will be recommended thatthe Respondent offer Lula Mae King immediate employ-ment, in the same position' she would have been em-ployed absent the discrimination against her or in a sub-stantially equivalent position; with -seniority dating backtoAugust 18, 1982, the date she would have begunworking. The Respondentmust makeher whole for anylosses of earnings she suffered by reason of the unlawfuldiscrimination against her by payment of backpay equalto the amount which she. would have earned from theRespondent from August 18 to the date of reinstatement,less any net earnings during such period, with the back-pay and interest thereon computed in the manner pre-scribedin F.W. Woolworth Co.,90 NLRB 289 (1950),andFlorida Steel Corp.,231 NLRB 651 (1977).7On these findings of fact and conclusions of law andon the, entire record,I issuethe following recommend-ed8ORDERThe Respondent, Regency Electronics,Inc., Indianap-olis, Indiana, its officers, agents, successors, and assigns,shall1.Cease and desist from'(a)Discouragingmembershipin InternationalUnion ofElectrical,Radio and Machine Workers, Local 847, orany other labor organization, by refusing ,to rehire em-ployees who utilize the grievance procedure.(b) -Informing employees - that former employees willnot be rehired because of the filing of a grievance.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed by Section 7 of the Act..2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)'Offer Lula Mae King immediate and full reinstate-ment to the job available on August 18, 1982, or to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make herwhole for any loss of earnings she may have sufferedfrom August 18, 1982, in the manner set forth in the sec-tion of this decision entitled "The Remedy."(b)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Indianapolis, Indiana facilities copies ofthe attached notice marked "Append"x."e Copies of the7 See generallyIsis Plumbing Co.,138 NLRB716 (1962).8 If no exceptions are filed as providedby Sec102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrdershall, as provided in Sec.102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.e If this Order is enforced by a Judgment of a United States Court ofAppeals,the wordsin the notice-reading"Posted by Order of the Na-tional Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an Order of the Nation-alLabor Relations Board " 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice on forms provided by the Regional Director forRegion 25 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTdiscourage membership in InternationalUnion of ElectricalRadio and MachineWorkers Local847or any otherlabor organizationby refusing torehire employees who utilize the grievance procedureWE WILL NOT inform employees that former employeeswill not be rehired because of the filing of a gnevanceWE WILL NOT in any like or related manner interferewith restrain or coerce employees in the exercise oftheir rights guaranteed by Section 7 of the NationalLabor Relations ActWE WILL offer Lula Mae King immediate and full reinstatement to the position she would have been hiredfor on August 17 1982 or to a substantially equivalentposition if thatjob no longer exists without prejudice toher semonty or other rights and privileges enjoyed andWE WILL make her whole for any loss of earnings shemay have suffered as a result of our unlawful actionREGENCY ELECTRONICS INC